Citation Nr: 1621124	
Decision Date: 05/25/16    Archive Date: 06/02/16

DOCKET NO.  11-25 899	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Hartford, Connecticut


THE ISSUES

1. Entitlement to extraschedular ratings for service-connected disabilities.

2. Prior to March 12, 2015, entitlement to a total disability rating based on individual unemployability (TDIU) due to service-connected disabilities.

3. From March 12, 2015, entitlement to TDIU due to service-connected disabilities.  


REPRESENTATION

Veteran represented by:	Disabled American Veterans


WITNESS AT HEARING ON APPEAL

The Veteran



ATTORNEY FOR THE BOARD

Amanda Baker, Associate Counsel


INTRODUCTION

The Veteran had active service from November 1985 to October 1989.  

These matters come before the Board of Veterans Appeals (Board) on appeal from a January 2011 rating decision issued by the Department of Veterans Affairs (VA) Regional Office (RO) in Newington, Connecticut.  

The Veteran provided testimony during a video conference hearing before the undersigned Veterans Law Judge at the RO in April 2014.  A transcript is of record.  

In August 2014 the Board remanded these claims to the agency of original jurisdiction (AOJ) for additional development.  The Board finds that the AOJ substantially complied with the Board's remand directives.  Stegall v. West, 11 Vet. App. 268, 271 (1998).

During the pendency of the appeal, an October 2014 rating decision granted service connection for limited extension of the right knee, and residual scars status-post surgery right knee, both effective September 5, 2014, with noncompensable evaluations.  An April 2015 rating decision granted service connection for major depressive disorder (depression), effective March 12, 2015, evaluated as 50 percent disabling.

The issue of entitlement to TDIU from March 12, 2015 is addressed in the REMAND portion of the decision below and is REMANDED to the AOJ.



FINDINGS OF FACT

1. The symptoms of the Veteran's service-connected disabilities are reasonably contemplated by the scheduler evaluation, and do not exhibit an exceptional or unusual disability picture.

2. Prior to March 12, 2015, the preponderance of the evidence indicates that the Veteran's service-connected disabilities do not render him unable to maintain gainful employment.


CONCLUSIONS OF LAW

1. The criteria to refer a claim for consideration of an extraschedular evaluation are not met.  38 U.S.C.A. § 1155 (West 2014); 38 C.F.R. § 3.321(b)(1) (2015).

2. Prior to March 12, 2015, the criteria for TDIU are not met.  38 U.S.C.A. §§ 1155, 5107 (West 2014); 38 C.F.R. §§ 3.102, 3.341, 4.3, 4.16, 4.18 (2015).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claims Assistance Act of 2000

As provided for by the Veterans Claims Assistance Act of 2000 (VCAA), VA has a duty to notify and assist claimants in substantiating a claim for VA benefits. 38 U.S.C.A. §§ 5100 , 5102, 5103, 5103A, 5107, 5126 (West 2014); 38 C.F.R. §§ 3.102 , 3.156(a), 3.159, 3.326(a) (2015). 

Fully compliant notice was issued in September 2013 communication, and the claim was thereafter readjudicated in a January 2014 statement of the case.  Proper notice in accordance with VCAA has been afforded the Veteran.  

Next, VA has a duty to assist the Veteran in the development of the claim.  This duty includes assisting him in the procurement of service treatment records and pertinent treatment records and providing an examination when necessary.  38 U.S.C.A. § 5103A; 38 C.F.R. § 3.159. 

The Board finds that all necessary development has been accomplished, and therefore appellate review may proceed without prejudice to the appellant.  See Bernard v. Brown, 4 Vet. App. 384 (1993).  The claims file contains the Veteran's service treatment records, as well as post-service reports of VA and private treatment and examination.  Additionally, the Veteran offered statements in support of his claim during hearing testimony with the undersigned Veterans Law Judge in April 2014.  The Board has carefully reviewed such statements and concludes that no available outstanding evidence has been identified.  The Board has also perused the medical records for references to additional treatment reports not of record, but has found nothing to suggest that there is any outstanding evidence with respect to the Veteran's claims. 

For the above reasons, no further notice or assistance to the Veteran is required to fulfill VA's duty to assist the Veteran in the development of the claim.  Smith v. Gober, 14 Vet. App. 227 (2000), aff'd, 281 F.3d 1384   (Fed. Cir. 2002); Dela Cruz v. Principi, 15 Vet. App. 143 (2001).

Analysis

An extraschedular evaluation is for consideration where a service-connected disability presents an exceptional or unusual disability picture.  An exceptional or unusual disability picture occurs where the diagnostic criteria do not reasonably describe or contemplate the severity and symptomatology of the Veteran's service-connected disabilities.  Thun v. Peake, 22 Vet. App. 111, 115 (2008). 

If there is an exceptional or unusual disability picture, then the Board must consider whether the disability picture exhibits other factors such as marked interference with employment or frequent periods of hospitalization.  Id. at 115-116.  When either of those elements has been satisfied, the appeal must be referred for consideration of the assignment of an extraschedular rating.  Otherwise, the schedular evaluation is adequate, and referral is not required.  38 C.F.R. § 3.321(b)(1); Thun, 22 Vet. App. at 116.

Awards of TDIU are governed, in part, by 38 C.F.R. § 4.16(a) (2015).  Under that regulation, total disability ratings for compensation can be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities: provided that, if there is only one such disability, the disability must be ratable at 60 percent or more, and that, if there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more, and sufficient additional disability to bring the combined rating to 70 percent or more.  See also 38 C.F.R. §§ 3.340, 3.341 (2015).  

The ultimate question of whether a veteran is capable of substantial gainful employment is not a medical one, but is rather a determination for the adjudicator.  See Geib v. Shinseki, 733 F.3d 1350, 1354 (Fed. Cir. 2013).  However, medical examiners are responsible for providing a full description of the effects of disability upon a veteran's ordinary activity.  See 38 C.F.R. § 4.10; Floore v. Shinseki, 26 Vet. App. 376, 381 (2013).   

The Veteran claims that he is unable to work due to his service-connected disabilities.  He has a high school education and in 2000 he completed commercial driver's license (CDL) training.  See May 2013 VA Form 21-8940.  He was most recently employed as a truck driver for a period of ten years, but had to stop working in July 2010 after he was involved in a work-related accident that injured his right arm.  Since this incident, he has received workers' compensation benefits for injuries due to his nonservice-connected right arm.  Private treatment records reflect that the Veteran underwent a number of procedures on the right arm as a result of his injuries, to include a right elbow LABCN exploration in November 2011, a right biceps repair in May 2011, and a right ulnar nerve transposition in February 2011.  Treatment records issued by the Veteran's private physician, M.A., M.D., and dated from February 2011 to 2012 reflect that he has received ongoing treatment and care for these injuries.  

According to the Veteran, he is currently receiving social security disability benefits as a result of these injuries, and as a result of his service-connected disabilities.  A notice of award from the Social Security Administration (SSA) reflects that the Veteran became disabled after his July 2010 injury, and was entitled to monthly disability benefits beginning in August 2011.  A SSA Disability Determination sheet reflects the Veteran's primary diagnosis of osteoarthrosis and allied disorders.  See September 2012 Disability Determination and Transmittal Sheet.  

The evidence of record addressing the issue of the Veteran's employability is found in the October 2013 VA examination report, and the January 2014 VA addendum medical opinion.  At the October 2013 VA examination, when asked whether the Veteran's right knee impacts his ability to work, the VA examiner marked yes and explained that the Veteran experiences chronic bilateral knee pain that is worse with activity and after standing or sitting for more than 30 minutes.  She (the VA examiner) also noted that the right knee pain requires treatment with narcotics and cortisone shots with only minimal relief, and the Veteran would not be able to drive a truck while on these narcotics.  

In the January 2014 VA addendum opinion, the same VA examiner was asked to comment on whether the Veteran's condition had any impact on his ability to work.  She was specifically asked to comment on the Veteran's ability to function in an occupational environment and to describe any functional limitations as a result of his service-connected disabilities.  After reviewing the Veteran's claims file, the VA examiner explained again that the Veteran experiences chronic pain that worsens with activity, and after standing or sitting for longer than 30 minutes.  She also noted that the Veteran receives narcotics and cortisone shots to help alleviate his symptoms with only minimal relief.  According to the examiner, the Veteran would not be able to drive a truck while on any narcotics, and he would experience difficulty performing a job that was physical in nature due to his consequent knee pain which arises after standing for more than 30 minutes.  She further noted that the Veteran would have a difficult time performing a sedentary job due to the fact that he experiences knee pain after sitting for more than 30 minutes.  The examiner further commented that the Veteran's service-connected decreased sensation in the right lower extremity would have no functional impairment or effect on his employability.  

The Veteran was afforded VA examinations in September 2014 to assess the impact of his service-connected right knee disabilities, hearing loss, and tinnitus on his employability.  The examiner who conducted the right knee and lower extremity examination opined that the service-connected status-post arthroscopy right knee for chondromalacia with findings of partial ACL tear, and arthritis to the right knee, disabilities preclude the Veteran's previous job as a tractor driver.  The examiner noted that the Veteran's right knee disabilities caused moderate to severe functional impairment.  The Veteran is unable to sit for more than 15 to 20 minutes without changing positions, and stand for more than 10 to 15 minutes.  The examiner opined that due to the Veteran's right knee disabilities, in combination with his non-service connected back disability, he could perform a sedentary job with light duty, such as a clerical job that would allow him to stand, stretch, and walk.  In reference to the service-connected decreased sensation in the right lower extremity, the examiner opined that this disability did not have an effect on employability.

The September 2014 audiologist who conducted the hearing loss and tinnitus examination stated that she could not provide an opinion on the relationship between service-connected tinnitus and the Veteran's employability.  As rationale, the audiologist explained that severe tinnitus, which is rare, causes psychological manifestations that should be delegated to a mental health professional.  

Also of record is a February 2015 Counseling Record-Narrative Report indicating that the Veteran's service-connected disabilities materially contribute to his impairment of employability.  Based on the Veteran's reports, education and occupational experiences, the vocational expert explained how the Veteran's service-connected disabilities impair his ability to prepare for, obtain, or retain employment.  Status-post arthroscopy right knee for chondromalacia with partial ACL tear, arthritis to the right knee, decreased sensation in the right lower extremity, and limited extension of the right knee cause chronic daily pain, discomfort, and problems engaging in physical activities and operating machinery.  In addition, due to right knee disabilities he is unable to walk, stand, or sit for a prolonged period.  Tinnitus and hearing loss make it difficult to participate in conversation in environments with background noise and communicate.  The vocational expert concluded that the Veteran has a serious employment handicap and achievement of a vocational goal is not reasonable.

Prior to March 12, 2015, the Veteran is service-connected for status-post arthroscopy right knee for chondromalacia with findings of partial ACL tear, arthritis to the right knee, decreased sensation of the right lower extremity, and tinnitus, all four of which are separately evaluated as 10 percent disabling.  In addition to these disabilities, he is service-connected for hearing loss, limited extension of the right knee, and residual scars status-post surgery right knee associated with status-post arthroscopy right knee, which are all rated as noncompensable.  Prior to March 12, 2015, the combined evaluation of his service-connected disabilities is 30 percent.  Thus, the combined evaluation does not meet the scheduler requirements for a total disability rating under 38 C.F.R. § 4.16(a).  

In this case, neither the first nor second Thun element is satisfied.  The Veteran's service-connected disabilities have signs and symptoms that are contemplated by the rating schedule.  His service-connected right knee disabilities, including decreased sensation to the right lower extremity, all have symptoms arising from a right knee injury, including pain, instability, limitations in range of motion, and paralysis of the knee.  His tinnitus and hearing loss both have symptoms arising from decreased hearing and ringing.  These signs and symptoms are contemplated by the rating schedule.  

Given the variety of ways in which the rating schedule contemplates body areas affected and treatment for knee disabilities, the Board concludes that the schedular criteria reasonably describe the Veteran's disability picture.  In short, there is nothing exceptional or unusual about the Veteran's disabilities because the rating criteria contemplate his symptomatology.  Thun, 22 Vet. App. at 115.

With respect to the second Thun element, the evidence does not suggest that any of the "related factors" are present.  There is no indication of any hospitalizations due to his service-connected disabilities and there is no indication that he is unemployable due to his service-connected disability.  On the contrary, the September 2014 right knee and lower extremity examiner opined that the Veteran could perform a sedentary job with light duty, such as a clerical job that would allow him to stand, stretch, and walk.

The Veteran's service-connected disabilities do not result in marked interference with employment or frequent periods of hospitalization.  38 C.F.R. § 3.321(b)(1).  Thus, referral for consideration of extraschedular ratings is not warranted.

It is the established policy of VA that all Veterans who are unable to secure and follow a substantially gainful occupation by reason of service-connected disabilities shall be rated totally disabled.  38 C.F.R. § 4.16 (2015).  A finding of total disability is appropriate "when there is present any impairment of mind or body which is sufficient to render it impossible for the average person to follow a substantially gainful occupation."  38 C.F.R. §§ 3.340(a)(1), 4.15 (2015).

A total disability rating for compensation may be assigned, where the schedular rating is less than total, when the disabled person is, in the judgment of the rating agency, unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, provided that, if there is only one such disability, this disability shall be ratable at 60 percent or more. If there are two or more disabilities, there shall be at least one disability ratable at 40 percent or more and the combined rating must be 70 percent or more.  38 C.F.R. § 4.16(a) (2015).

Where a Veteran is unemployable by reason of his service-connected disabilities, but they fail to meet the percentage standards set forth in § 4.16(a), TDIU claims should be submitted to the Director, Compensation and Pension Service, for extraschedular consideration.  38 C.F.R. § 4.16(b).  Here, the Veteran's service-connected disabilities fail to meet the percentage standards.  The Board finds that the evidence does not present an exceptional case that requires referral to the Director of the Compensation and Pension Service for extraschedular consideration of the Veteran's claim for a TDIU.

Prior to March 12, 2015, the preponderance of the medical evidence presented is against a finding that the Veteran is unemployable due to his service-connected conditions.  In this regard, the most recent September 2014 VA examination indicated that the Veteran is not unemployable due to his right knee, hearing, and tinnitus disabilities.  Although the VA examiner noted that the Veteran's service-connected disabilities had some impact on his ability to work, such as the inability to return to his prior job as a truck driver, the examiner still opined that he could perform a sedentary job with light duty, such as a clerical job. 

The September 2014 VA examiner explicitly acknowledged the Veteran's complaints of symptoms that impact his employability.  This opinion is based upon an examination of the Veteran, review of medical records, reported history, and is accompanied by a specific rationale that is not inconsistent with the evidence of record.  Thus, this opinion is adequate and entitled to substantial probative weight.  See Nieves-Rodriguez v. Peake, 22 Vet. App. 295, 304 (2008) (most of the probative value of a medical opinion comes from its reasoning; threshold considerations are whether the person opinion is suitably qualified and sufficiently informed).

The Board has considered the Veteran's assertions that he is no longer able to work.  At the April 2014 hearing, he largely complained of the inability to perform his past job as a truck driver.  However, the Veteran was able to perform this job prior to his non-service connected right arm disability.  To this regard, the Veteran is a recipient of workers' compensation and SSA benefits.  The findings of these reports are not binding on VA, despite being highly suggestive.   Notably, the Veteran receives workers' compensation benefits due to his non-service connected right arm disability, and the SSA assessment is based on both service-connected and non-service connected disabilities.   The Board notes that VA examinations of record are in agreement with the Veteran that he is unable to perform his past job as a truck driver, however, the September 2014 VA examiner found that he is still able to perform sedentary work.  When considering the exhibited limitation of function caused by service-connected disability, each of which has been assigned a minimal compensable evaluation at most, the Board agrees with the assessment that sedentary employment (allowing for the accommodation of standing for periods of time) is not precluded.   

Regarding the February 2015 Counseling Record-Narrative Report, the Board finds that this report is insufficient to support an award of TDIU prior to March 12, 2015.  The vocational expert concluded that the Veteran has a serious employment handicap and achievement of a vocational goal is not reasonable.   However, the report does not indicate that the vocational expert had access to, or reviewed the Veteran's entire claims file.  The Board finds the opinion of the September 2014 VA examiner more persuasive and probative than the vocational expert's conclusion.

Absent the minimum percentage requirements for basic eligibility for TDIU pursuant to 38 C.F.R. § 4.16(a)  being met, and given the evidence (summarized above) which does not show the Veteran unable to secure or follow a substantially gainful occupation as a result of service-connected disabilities, the Board concludes that referral of this matter for extraschedular consideration is not necessary, particularly in light of the September 2014 VA examination report, which clearly does not establish that the Veteran's service-connected disabilities cause him to be unemployable.

The preponderance of the evidence is against the claim for entitlement to TDIU for the period prior to March 12, 2015.  Therefore, there is no reasonable doubt to be resolved.  The appeal for these matters must be denied.  38 U.S.C.A. § 5107(b), 38 C.F.R. § 4.3.


ORDER

Entitlement to extraschedular ratings for service-connected disabilities is denied.

Prior to March 12, 2015, entitlement to TDIU due to service-connected disabilities is denied.

REMAND

An April 2015 rating decision granted service connection for depression, effective March 12, 2015, evaluated as 50 percent disabling.  From March 12, 2015, the combined evaluation for the Veteran's service-connected disabilities is 70 percent, which meets the scheduler requirement for TDIU under 38 C.F.R. § 4.16(a).  However, the AOJ has not adjudicated this issue.  The Veteran was granted service connection for depression in March 2015, after the most recent October 2014 supplemental statement of the case.  Therefore, it is remanded to the AOJ for appropriate action.  38 C.F.R. § 19.9(b) (2015).    

Accordingly, the case is REMANDED for the following action:

The RO should readjudicate the Veteran's claim for entitlement to TDIU from March 12, 2015 on appeal.  If the benefit sought is not granted, the Veteran and his representative should be furnished a supplemental statement of the case and provided an opportunity to respond before the case is returned to the Board.

The Veteran has the right to submit additional evidence and argument on the matter or matters the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).


_________________________________________________
THOMAS J. DANNAHER
Veterans Law Judge, Board of Veterans' Appeals

Department of Veterans Affairs


